DETAILED ACTION
This communication is responsive to the application and claim set filed February 28, 2019.  Claims 1-35 are currently pending.  Claims 1-20 and 33-35 are under examination.
Claims 1-20 and 33-35 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-20 and 33-35, in the reply filed on March 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  (See MPEP § 818.01(a).)  Claims 1-20 and 33-35 are under examination.

Priority
This application is the national stage entry of PCT/US2017/049357, filed August 30, 2017, which claims priority to US 62/381,070, filed August 30, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9, 19, and 33-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 9 and 19, the range of molar ratios of selectivity control agent to the agent compound is unclear.  In particular, the limitation “0.1 to 99.9” is confusing because generally, molar ratios are presented in the form of X moles:1 mol.  Applicant uses this format to recite that the SCA is present in the amount of 99 moles to 1 mol agent compound, but uses the unclear format to (perhaps) denote an upper limit.  Does Applicant mean that, for every 99.9 moles agent compound, 0.1 moles SCA is present?  Or something else?  The examiner invites Applicant to clarify.

Regarding claims 33-35, it is not clear where “herein” is.  That is, it is not clear which embodiment of the composition, process, etc., claims 33-35 refer to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-13, 15, 17-20, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (WO 2005/030815).
Regarding claims 1, 4, 6, 10, 13, 15, 17, 33, and 34, Campbell teaches a catalyst composition for the polymerization of propylene comprising a Ziegler-Natta procatalyst composition, an aluminum-containing co-catalyst, a selectivity control agent, and an activity limiting agent, which corresponds to the recited 

Regarding claims 2 and 11, Campbell teaches that the ALA amount is selected such that the normalized polymerization activity of the catalyst composition at preferably 100°C is less than the normalized polymerization activity of the catalyst composition in the presence of only the SCA compound at the same total molar quantity of SCA.  (p. 3, lines 18-21.)

Regarding claims 3 and 12, Campbell teaches that the SCA/ALA content reduces fouling of the reactor surfaces.  (p. 4, lines 18-20.)  This reduction in fouling increases the lifetime of the polymerization reaction, which thereby increases the lifespan of the polymerization catalyst.  Thus, Campbell implicitly teaches that the presence of the agent compound increases the lifetime of the catalyst.

Regarding claims 8 and 18, Campbell teaches that the SCA is present in the amount of 0.1 to 500 moles, per mole transition metal of the catalyst.  (p. 8, lines 31-32.)

Regarding claims 9 and 19, Campbell teaches that the molar ratio of SCA to ALA is from 99 to 0.1.  (p. 8, lines 23-26.)

Regarding claims 20 and 35, Campbell teaches a process for the polymerization of propylene in which the propylene monomer is contacted with the catalyst system discussed above.  (See p. 3, line 31 – p. 4, line 17.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (WO 2005/030815) as applied to claims 1 and 10 above, and further in view of Coalter, III et al. (US 2011/0130530).
Regarding claims 5 and 14, Campbell teaches all of the limitations of claims 1 and 10.  (See paragraph 13 above, which is incorporated by reference herein.)
The difference between Campbell and the present claims is that, although Campbell generally teaches that the ALA may be an aliphatic or cycloaliphatic esters of monocarboxylic acids (see p. 7, lines 16-20), Campbell does not teach the use of a hexanoate ester as an ALA.  However, using hexanoate esters as ALAs is known in the art.  For example, Coalter, III teaches a mixed external electron donor system comprising an SCA and an ALA, wherein the ALA is a carboxylic acid ester, including ethyl acetate or ethyl cyclohexanoate.  (Abstract, paras. [0061], [0067]-[0068].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted ethyl cyclohexanoate in place of the ethyl acetate of Campbell with the predictable result of producing a catalyst system with the properties described in Campbell because both compounds are known ALAs, and because Campbell discloses that cycloaliphatic carboxylic acid esters are useful ALAs.  (See MPEP 2143(I)(B).)



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (WO 2005/030815).
Regarding claims 7 and 16, Campbell teaches all of the limitations of claims 1 and 10.  (See paragraph 13 above, which is incorporated by reference herein.)
The difference between Campbell and the present claims is that Campbell does not teach any of the recited particular compounds.  However, as noted above, Campbell teaches that a preferred ALA is ethyl acetate.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."  (MPEP 2144.09(I) (quoting In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979)). See also In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).)  Compounds that are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  (MPEP 2144.09(II) (citing In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).)  In this instance, because the ethyl acetate of Campbell and propyl acetate (recited in claims 7 and 16) are adjacent homologs and are both used for the same purpose (as ALAs), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used propyl acetate as an ALA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763